Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/22 has been entered.
The amended claims filed 8/16/22 are acknowledged; claims 1, 2, 4-9, and 11-21 are currently pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6-9, 11-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Latham et al. (US 20020179167).
CLAIM 1:  Latham discloses a subsea well intervention cap (6).  The cap comprising: a frame (2); a first clamp segment (6) coupled to the frame and configured to be fitted over an end of a horizontally oriented flowpath of a subsea well equipment component, wherein the first clamp segment has a rounded face sized to cover the opening at the end of the horizontally oriented flowpath so as to form a cap that prevents fluid flow out of the subsea well equipment component (see Figure 2); a second clamp segment (4)  having a rim segment configured to interface with the first clamp segment, wherein the second clamp segment is movable with respect to the first clamp segment; and an actuation mechanism (12) coupled to the frame that selectively moves the second clamp segment in a vertically upward direction and in an axial direction toward the first clamp segment (see Figure 2; the direction is relative to how the system is installed).
CLAIM 2:  The first clamp segment is stationary with respect to the frame (the cap is placed and then stationary while the drive is activated so it is stationary prior to the activation).
CLAIM 4:  The first clamp segment has a rim segment that extends from the rounded face in the axial direction, wherein the rim segment of the first clamp segment is arc-shaped and traces part of a circumference of the rounded face (see Figures).
CLAIM 6: The rim segment of the second clamp segment is arc-shaped and traces a remainder of the circumference of the rounded face (see Fig. 2).
CLAIM 7:  The actuation mechanism comprises one or more power screws (drive 12 is a power screw) coupled to the frame, wherein the one or more power screws each comprise a rotatable component and a translating component (see Fig. 2).
CLAIM 8:  The actuation mechanism further comprises one or more rods extending vertically from the one or more power screws to connect the second clamp segment to the one or more power screws, wherein rotation of the one or more power screws causes vertical movement of the one or more rods and of the attached second clamp segment (see Figure 2 showing drive mechanism connected to movable clamps parts).
CLAIM 9:  The one or more power screws comprise two tandem power screws coupled together via a drive chain, wherein the tandem power screws are operable in response to rotation from a single remote operated vehicle (ROV) connector (see paragraph 0021).
CLAIMS 11-15, 17 and 20:  These methods are inherent to the above structures.
CLAIM 16:  Moving the second clamp segment from the first position to the second position further comprises guiding the second clamp segment along a pre-defined path in the vertical direction and the axial direction via a pin/slot cam arrangement between the second clamp segment and the frame (see paragraph 0013).
CLAIM 19:  This is inherent to using the ROV to install the structure as described above.
CLAIM 21:  A pin/slot cam arrangement between the frame and the second clamp segment that guides movement of the second clamp segment with respect to the frame, wherein the pin/slot cam arrangement comprises one or more pins extending from one of the frame or the second clamp segment into one or more corresponding slots formed in the other of the frame or the second clamp segment (see paragraph 0013).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Latham.
CLAIM 5:  Latham discloses the elements of claim 4 as discussed above.
Latham fails to disclose the rim segment of the first clamp segment extends circumferentially between 200 degrees and 270 degrees, instead showing a rim of a full 360.
It would have been a matter of routine optimization for one of ordinary skill in the art to modify the arc length of the rim segment to the desired range as a matter of basic engineering to create a rim that secures the cap against fluid flow.
CLAIM 18:  Latham discloses the method of claim 17 as discussed above, further disclosing wherein deploying the subsea well intervention cap comprises attaching the subsea well intervention cap to the ROV and deploying the ROV with the subsea well intervention cap (see paragraph 0021).
Latham fails to disclose deploying the ROV from a standard workboat class vessel.
The Specification admits that standard workboats are known in the art, otherwise they would not be “standard”.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Latham to deploy the ROV from a standard workboat as described in the claim as a combination of known prior art elements in which the standard workboat would perform basic known functions of carrying a ROV to the desired work area.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8/16/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679